—In an action inter alia to permanently enjoin the defendants from using plaintiff’s customer lists and for an accounting, (1) plaintiff appeals from so much of a judgment of the Supreme Court, Nassau County, entered September 19, 1975, as, after a nonjury trial, is in favor of defendants and against it and (2) defendants Kaufman and Feldman cross-appeal from so much of the said judgment as dismissed their counterclaim against the plaintiff. Judgment affirmed, without costs or disbursements. Under the facts herein, Special Term was warranted in reaching the conclusion that it did. Hopkins, Acting P. J., Margett, Damiani, Titone and Hawkins, JJ., concur.